Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a gas flow metering chamber forming a cavity with an inlet and outlet, a first ultrasonic transducer mounted in a first transducer mounting hole at the inlet and a second ultrasonic transducer mounted in a second transducer mounting hole at the outlet, a signal emitting direction of a first ultrasonic transducer installed in the first ultrasonic transducer mounting hole being angled to a direction of the gas flow through the cavity, and a signal emitting direction of a second ultrasonic transducer installed in the second ultrasonic transducer mounting hole intersecting with the direction of the gas flow through the cavity, and a reflection device being provided at the gas outlet, an angle being formed between a reflection surface of the reflection device and the direction of the gas flow, and the reflection surface of the reflection device facing the signal emitting direction of the second ultrasonic transducer installed in the second ultrasonic transducer mounting hole; and a fairing mounted in the gas inlet comprising a mounting portion, a connecting portion and a plurality of mounting projections connected between the mounting portion and the connecting portion, the mounting portion and the connecting portion both having ring configurations, gas intake holes being formed between an inner surface of the gas inlet and outer surfaces of the mounting portion and the connecting portion, the mounting portion and the connecting portion being spaced from each other to form a gas flow channel therebetween, a gas guide hole being defined in the connecting portion, gas diffusely flowing in the gas intake holes of the fairing from front and rear ends of the fairing, and then flowing into the gas flow channel and the gas guide hole in turn and exiting the gas outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/11/2022